In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-21-00019-CV
                  ___________________________

JW CONSTRUCTION/JOSEPH YAMIN A/K/A JOSEPH YAMMINE, Appellants

                                 V.

                  QUEEN SHIVA, LLC, Appellee



              On Appeal from County Court at Law No. 1
                       Tarrant County, Texas
                   Trial Court No. 2020-006985-1


               Before Womack, Wallach, and Walker, JJ.
               Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Pro se Appellant Joseph Yamin a/k/a Joseph Yammine (Yammine) filed a

notice of appeal on behalf of himself and JW Construction from the trial court’s

January 7, 2021 judgment ordering that Appellee Queen Shiva, LLC, was entitled to

judgment on its claims against Yammine and JW Construction. Yammine, however,

is on the list of vexatious litigants subject to prefiling orders that is compiled by the

Office of Court Administration of the Texas Judicial System. See Tex. Civ. Prac. &

Rem. Code Ann. § 11.104.              See generally http://www.txcourts.gov/judicial-

data/vexatious-litigants. A clerk of a court may not file an appeal presented, pro se,

by a vexatious litigant who is subject to a prefiling order unless the litigant obtains an

order from the appropriate local administrative judge permitting the filing. See Tex.

Civ. Prac. & Rem. Code Ann. § 11.103.

      On January 22, 2021, we notified Yammine by letter that he had not provided

this court with an order from the local administrative judge permitting the filing of

this appeal. We warned Yammine that we would dismiss this appeal unless he

provided this court with such an order by February 11, 2021. Yammine has not

responded to this court’s letter nor provided this court with an order permitting him

to file this appeal. Accordingly, we dismiss Yammine’s appeal. See Tex. R. App. P.

42.3, 43.2(f); see also Morgan v. Abbott, No. 02-19-00475-CV, 2020 WL 2073747, at *1

(Tex. App.—Fort Worth Apr. 30, 2020, no pet.) (per curiam) (mem. op.).



                                            2
      But Yammine’s lack of an order permitting him to file this appeal was not our

only concern. Yammine is not an attorney, yet he has filed a notice of appeal on JW

Construction’s behalf. A company that is a separate legal entity generally may not

appear in court through a member who is not an attorney. See, e.g., Kunstoplast of Am.,

Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (“Generally a

corporation may be represented only by a licensed attorney . . . .”); Sherman v. Boston,

486 S.W.3d 88, 95 (Tex. App.—Houston [14th Dist.] 2016, pet. denied) (“Legal

entities, such as . . . a limited liability company, generally may appear in a district or

county court only through a licensed attorney.”).

      In our January 22, 2021 letter, we also warned that if JW Construction is a

separate legal entity, we could dismiss the appeal unless a licensed attorney appeared

on JW Construction’s behalf and filed an amended notice of appeal by February 11,

2021. See Tex. R. App. P. 42.3(b), (c). No licensed attorney has appeared and filed an

amended notice of appeal on JW Construction’s behalf. Because JW Construction

has failed to either show that it is not a separate entity or have counsel file an

amended noticed of appeal on its behalf as we directed in our January 22, 2021 letter,

we dismiss this appeal. See Tex. R. App. P. 42.3(b), (c), 43.2(f), 44.3; Infracon USA,

LLC v. Funding Circle Partners, LP, No. 02-19-00423-CV, 2020 WL 719431, at *2 (Tex.

App.—Fort Worth Feb. 13, 2020, pet. denied) (per curiam) (mem. op.).




                                            3
                               /s/ Dana Womack

                               Dana Womack
                               Justice

Delivered: March 4, 2021




                           4